UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1638



SARAH S. LYON,

                                            Plaintiff - Appellant,

          versus


FREDDIE MAC CORPORATION; ROBERT L. PARSON,
MAI, Director Collateral Quality Assurance;
LISA   ROSS, Collateral  Quality  Assurance
Underwriter; CATHY MOORE, Human Resource
Development,

                                           Defendants - Appellees.



                            No. 99-1834



SARAH S. LYON,

                                            Plaintiff - Appellant,

          versus


FREDDIE MAC CORPORATION; ROBERT L. PARSON,
MAI, Director Collateral Quality Assurance;
LISA   ROSS, Collateral  Quality  Assurance
Underwriter; CATHY MOORE, Human Resource
Development,

                                           Defendants - Appellees.
Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-99-32-A)


Submitted:   October 26, 1999         Decided:   November 23, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sarah S. Lyon, Appellant Pro Se. Lance J. Wolf, FEDERAL HOME LOAN
MORTGAGE CORPORATION, McLean, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In No. 99-1638, Sarah Lyon appeals the district court’s April

14, 1999* order granting the appellees’ motion to dismiss in her

civil action alleging various claims of discrimination in her

employment.   In No. 99-1834, Lyon appeals the district court’s

June 1, 1999 order granting the appellees’ motion for summary

judgment on other claims concerning her life insurance benefits.

We have reviewed the record and the district court’s opinions and

find no reversible error.   Accordingly, we affirm both orders on

the reasoning of the district court.   See Lyon v. Federal Home Loan

Mortgage Corp., No. CA-99-32-A (E.D. Va. Apr. 14 & June 1, 1999).

We deny Lyon’s motions for appointment of counsel and for the court

to take judicial notice.    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.

                                                           AFFIRMED




     *
       Although the district court’s orders are marked as “filed”
on April 12 and May 28, 1999, the district court’s records show
that they were entered on the docket sheet on April 14 and June 1,
1999. It is the date the order was entered on the docket sheet
that we take as the effective date of the district court’s deci-
sion. See Fed. R. Civ. P. 58 and 79(a); Wilson v. Murray, 806 F.2d
1232, 1234-35 (4th Cir. 1986).


                                 3